Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered December 18, 1996, which revoked defendant’s probation and imposed a sentence of imprisonment.
On March 17, 1996, defendant was sentenced to time served and concurrent terms of five years’ probation upon his plea of guilty to two felony counts of operating a motor vehicle while intoxicated. Shortly thereafter, defendant pleaded guilty to violating the terms of his probation by consuming alcohol and failing to inform his probation officer of his change of address. As a result, County Court revoked defendant’s probation and resentenced him to two concurrent prison terms of 1 to 3 years. Defendant contends that the sentence was harsh and excessive. We disagree. Considering defendant’s prior alcohol-related conviction, his admission that he had violated the terms of his probation three times within eight months following the grant of probation, and there being no extraordinary circumstances warranting our intervention, we find the sentence, which was within the statutory parameters and in accordance with the *657plea agreement, neither harsh nor excessive (see, People v Re-cor, 209 AD2d 831, 832, affd 87 NY2d 933; People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur.
Ordered that the judgment is affirmed.